should not be admitted at her disciplinary hearing. The hearing panel
                      chair denied petitioner's motion in limine, but stated that all evidence
                      must still be "relevant and . . . pass any other evidentiary objections which
                      may be raised at the time of the hearing."
                                  A writ of mandamus is available to compel the performance of
                      an act that the law requires as a duty resulting from an office, trust, or
                      station, or to control an arbitrary or capricious exerciSe of discretion. See
                      NRS 34.160; Int'l Game Tech., Inc, v. Second Judicial Dist. Court, 124
Nev. 193, 197, 179 P.3d 556, 558 (2008). A writ of prohibition is
                      appropriate when "the proceedings of any tribunal, corporation, board or
                      person exercising judicial functions are without or in excess of the
                      jurisdiction of such tribunal, corporation, board or person." NRS 34.320.
                      It is within this court's sole discretion to determine if a writ petition will
                      be considered.   Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677,
                      818 P.2d 849, 851 (1991). Petitioner bears the burden of demonstrating
                      that extraordinary relief is warranted. Pan v. Eighth Judicial Dist. Court,
                      120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                                  We are not persuaded that our extraordinary intervention is
                      warranted. SCR 105(3) provides for our automatic review of hearing panel
                      decisions recommending certain types of discipline, and makes an appeal
                      available for all other types. Accordingly, if the hearing leads to discipline
                      being imposed against her, petitioner has a plain, speedy, and adequate
                      legal remedy in the form of such automatic review of or appeal from that




SUPREME COURT
         OF
      NEVADA
                                                            2
(0) I 94Th    434).
                  discipline. See NRS 34.170; NRS 34.330; Pan, 120 Nev. at 224, 88 P.3d at
                  841. Accordingly, we
                             ORDER the petition DENIED.



                                                                                 , C.J.
                                                   Hardesty


                                                       a 1 51 6t—S2Rcl-
                                                           -1 -




                                                   Parraguirre


                                                       D
                                                   Douglas
                                                                  Ok A C 1 kJ&
                                                                     -   -   -      J.




                                                   Gibbons


                                                                                    J.




                  cc: Lynn R. Shoen
                       State Bar of Nevada/Las Vegas




SUPREME COURT
        OF
     NEVADA

                                                       3
(0) 1947A    ea